 

 

STOCK PLEDGE AGREEMENT

 

 

THIS STOCK PLEDGE AGREEMENT (“Agreement” or “Pledge”) is made and entered into
this  22nd day of December, 2009, by and between EMBASSY BANCORP, INC., a
Pennsylvania corporation with a principle place of business at 100 Gateway
Drive, Suite 100, Bethlehem, PA 18017-9417 (the “Pledgor”); and UNIVEST NATIONAL
BANK AND TRUST CO., a national banking institution with its principle place of
business at 14 North Main Street, Univest Plaza, Souderton, PA  18964
(“Pledgee”).

 

Background:

 

A.Pursuant to that certain Loan Agreement of even date herewith between Pledgor,
as borrower, and Pledgee, as lender, Pledgee has extended to Pledgor a
non-revolving line of credit not to exceed the principal sum of Four Million
Dollars ($4,000,000.00) (the “Loan”).  The Loan is evidenced by a Subordinated
Term Loan Note of even date herewith, as may be amended from time to time, in
the face amount of Four Million Dollars ($4,000,000.00) (the “Note”).     

 

B.To induce Pledgee to provide the Loan to Pledgor, and as security for the
payment of all of Pledgor’s obligations in connection with and/or under the Loan
and the Note, as may be amended, from time to time, and any and all other
contracts, agreements and obligations of Pledgor to Pledgee (collectively, the
“Obligations”), Pledgor desires to pledge to Pledgee, 333,333 shares of Common
Stock (“Stock”) in Embassy Bank for the Lehigh Valley (the “Bank”).

 

NOW, THEREFORE, for and in consideration of the matters recited above, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Pledgor agrees as
follows:

 

1.Security Interest.  Pledgor hereby pledges and grants to Pledgee a security
interest in and a lien on 333,333 shares of Stock in the Bank now owned or
hereafter acquired by Pledgor, and all cash, securities and property paid and/or
distributed to or for the benefit of Pledgor or its assignee as a consequence of
Pledgor’s ownership of the Stock, or any portion thereof (collectively, the
“Collateral”). Pledgor hereby represents and warrants to Pledgee that, on the
date of this Agreement, Pledgor owns not less than 333,333 shares of Stock in
the Bank.

 

2.Obligations Secured.  The Collateral and the continuing security interest
granted herein shall secure the satisfaction in full of all Obligations and all
amounts payable under the Note.

 





 

-1-

--------------------------------------------------------------------------------

 

 

 

3.Delivery of Stock and Assignments.  Concurrently with the execution of this
Agreement, all original certificates and instruments representing or evidencing
333,333 shares of Stock owned in the name of Pledgor shall be delivered to and
held by or on behalf of Pledgee pursuant hereto and shall be in suitable form
for transfer by delivery, accompanied by duly executed instruments of transfer
or assignments in blank, in such form as Pledgee may request.

 

4.Covenants.  Pledgor covenants and agrees that until all Obligations are
satisfied and the amounts due and owing under the Note have been paid in full,
Pledgor shall:

 

4.1 Sale of Collateral.  Not sell, transfer, assign or otherwise dispose of the
Collateral, or any portion thereof, without the prior written consent of
Pledgee.

 

4.2  Creation of Liens.  Not create, incur or permit to exist any pledge,
encumbrance, trust, lien, security interest or charge of any kind on the
Collateral, or any portion thereof.

 

4.3  Additional Documents and Future Actions.  Pledgor will take such actions
and provide Pledgee, from time to time, with such agreements, financing
statements and additional instruments, documents or information as Pledgee may
reasonably deem necessary or advisable to perfect, protect and maintain its
security interests in the Collateral or any portion thereof, to permit Pledgee
to protect its interest in the Collateral or any portion thereof, and/or to
carry out the terms hereof.  Pledgor irrevocably authorizes the filing of
carbon, photographic or other copies of this Pledge, or of a financing
statement, as a financing statement, and agrees that such filing shall be
sufficient as a financing statement.

 

4.4  Requested Information.   Pledgor shall deliver to Pledgee such data and
information in respect of the financial condition and affairs of Pledgor and the
value of the Collateral as Pledgee may request, from time to time.

 

5.Default.  The occurrence of an Event of Default as defined under the Note
and/or the failure of Pledgor to perform any of its obligations hereunder shall
constitute a default (“Default”) hereunder.

 

6.Voting Distribution and Other Rights of Pledgor and Pledgee.

 

6.1  Prior to a Default.  So long as no Default shall have occurred and is
continuing, Pledgor shall be entitled to continue to exercise any and all voting
and other rights arising under the Collateral and to receive and retain any and
all dividends, distributions and interest, declared, distributed or paid, with
respect to the Collateral, or any portion thereof.





 

-2-

--------------------------------------------------------------------------------

 

 

 



 

6.2    After a Default.  Upon a Default and at all times thereafter:

 

(a)Voting and Dividends.  Pledgee shall be entitled to exercise any and all
voting and other consensual rights arising under the Collateral and to receive
and retain any and all dividends, distributions and interest, declared,
distributed or paid, with respect to the Collateral, or any portion thereof.

 

(b)Sale of Collateral.  Pledgee may exercise in respect of the Collateral any
and all of the rights and remedies of a secured party upon default under the
Pennsylvania Uniform Commercial Code. In addition to the foregoing, Pledgee may
accept and take possession and title to the Stock in full or partial
satisfaction of the Obligations then owing by Pledgor to Pledgee under the
Note.  Pledgee may also sell the Collateral, or any part thereof, in one or more
blocks at public or private sale, at any exchange or otherwise or for future
delivery, and at such price or prices and upon such other terms as are
commercially reasonable. Notwithstanding the foregoing, Pledgee shall not be
obligated to make any sale of Collateral.

 

(c)Application of Proceeds.  Any cash held by Pledgee as Collateral and all cash
proceeds received by Pledgee in respect of any sale of, collection from, or
other realization upon the Collateral, or any portion thereof, may be held by
Pledgee as Collateral for, and/or then or at any time after a Default applied in
whole or in part by Pledgee against all or any Obligations and sums owing by
Pledgor under the Note.  Any surplus of such cash or cash proceeds held by
Pledgee and remaining after payment in full of the sums owing under the Note
shall be returned to Pledgor.

 

7.Reasonable Care.  Pledgee shall exercise reasonable care in the custody and
preservation of the Collateral in its possession.

 

8.Return of Collateral.Upon the satisfaction by the Pledgor of all of its
Obligations under the Note and the termination or full performance of any
agreement, contract or other arrangement as may exist between Pledgor and
Pledgee for the transfer or sale of any of the shares of Stock to Pledgee, this
Agreement and the security interest given in the Collateral shall be terminated.
Within ten (10) days thereof, the Pledgee shall deliver the Collateral to
Pledgor.

 

9.Miscellaneous.

 

9.1  Communications and Notices.  Any notice given pursuant to this Agreement
shall be in writing, and may be telecopied, delivered by hand, mailed by
first-class certified mail, return receipt requested, postage prepaid, or
dispatched by next-day delivery service addressed, if to Pledgor or Pledgee, at
the following addresses, or at such other address as the addressee may designate
in writing:





 

-3-

--------------------------------------------------------------------------------

 

 

 



 

If to Pledgor:

 

Embassy Bancorp, Inc.

100 Gateway Drive

Suite 100

Bethlehem,  PA    18017-9417

Attn:  Judith A. Hunsicker

With a copy to:

Charles J. Ferry, Esquire

Rhoads & Sinon LLP

One South Market Square, 12th Floor

P.O. Box 1146

Harrisburg,  PA 17108-1146

 

 

If to Pledgee:

 

Univest Corporation of Pennsylvania

14 North Main Street

Univest Plaza

Souderton,  PA    18964

Attn:  Philip C. Jackson

 

With a copy to:

 

Marc B. Davis, Esquire

Fox Rothschild LLP

10 Sentry Parkway

P. O. Box 3001

Blue Bell,  PA    19422

 

Any communications given by mail in accordance herewith are deemed to have been
given three (3) business days after the date of the mailing, if a domestic
mailing, or five (5) business days after the date of the mailing, if oversees;
any communications sent by next day delivery service are deemed to have been
given the day after being sent; and communications given by any other means are
deemed to have been given when sent or delivered, as the case may be.

 

9.2  Severability.  The provisions of this Pledge are deemed to be severable,
and the invalidity or unenforceability of any provision shall not affect or
impair the remaining provisions which shall continue in full force and effect.

 





 

-4-

--------------------------------------------------------------------------------

 

 

 

9.3  Headings.  The headings of the Articles, Sections, paragraphs and clauses
of this Pledge are inserted for convenience only and shall not be deemed to
constitute a part of this Pledge.

 

9.4  Binding Effect.  This Pledge and all rights and powers granted hereby will
bind and inure to the benefit of the parties hereto and their respective heirs,
executors, personal representatives and permitted successors and assigns, as
applicable.

 

9.5  Amendment.  No modification of this Pledge shall be binding or enforceable
unless in writing and signed by or on behalf of the party against whom
enforcement is sought.

 

9.6  Governing Law.  This Pledge has been made, executed and delivered in the
Commonwealth of Pennsylvania,  United States of America, and shall be construed
in accordance with and governed by the laws of such State.

 

9.7  No Third-Party Beneficiaries.  The rights and benefits of this Pledge shall
not inure to the benefit of any third party.

 

9.8 Counterparts.  This Pledge may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Pledge by signing any such
counterpart.

 

9.9  No Joint Venture.  Nothing contained herein is intended to permit or
authorize Pledgee to make any contract on behalf of Pledgor, nor shall this
Pledge be construed as creating a partnership, joint venture or making Pledgee
an investor in Pledgor.

 

9.10 Jurisdiction and Venue.  For the purpose of any suit, action or proceeding
arising out of or relating to this Pledge, Pledgor hereby irrevocably consents
and submits to the jurisdiction and venue of any of the courts of the
Commonwealth of Pennsylvania, United States of America in and for the County of
Montgomery and irrevocably agrees to accept service of process by certified
mail, return receipt requested, postage prepaid, to its address set forth
herein, in lieu of personal service.  Pledgor irrevocably waives any objection
which it may now or hereafter have to the venue of any such suit, action or
proceeding brought in such court and any claim that such suit, action or
proceeding brought in such court has been brought in an inconvenient forum, and
agrees that service of process in accordance with the foregoing sentence shall
be deemed in every respect effective and valid personal service of process upon
Pledgor.  The provisions of this paragraph shall not limit or otherwise affect
the right of Pledgee to institute and conduct an action in any other appropriate
manner, jurisdiction or court.

 

9.11 Waiver of Jury Trial.  Pledgor does hereby waive the right to trial by jury
in any action arising hereunder, or otherwise in connection herewith.

 





 

-5-

--------------------------------------------------------------------------------

 

 

 

9.12 Indemnification.  Pledgor hereby agrees to indemnify, defend and hold
Pledgee harmless from any loss, expense or damage on account of anything arising
out of or in connection with this Pledge, unless caused solely by Pledgee’s
gross negligence or willful misconduct.  This indemnity shall survive the
repayment of the Note.

 

9.13 Scrivener.  Each and every provision of this Pledge has been mutually
negotiated, prepared and drafted and, in connection with the construction of any
provision hereof, no consideration shall be given to the issue of which party
actually prepared, drafted, requested, deleted or negotiated any provision of
this Pledge.





 

-6-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Pledgor has executed this Pledge as of the day and year
first above written.

 

PLEDGOR:

 

EMBASSY BANCORP, INC.

 

By:_/s/ David M. Lobach ______________



 

PLEDGEE:

 

UNIVEST NATIONAL BANK AND TRUST CO.

 

By:_/s/ Philip C. Jackson______________

     Philip C. Jackson

     Market President

 

 

 

 

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA:

 SS

COUNTY OF ___Northampton__________:

 

 

On this  22nd day  of  December, 2009, before me, a Notary Public in and for the
above County and Commonwealth, personally appeared David M. Lobach and Philip C
Jackson, who acknowledged that he executed the within instrument for the
purposes therein contained.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

_/s/ Maria P Nace___________

NOTARY PUBLIC



 

-7-

--------------------------------------------------------------------------------